DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 6-9 and 11-14 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a system, comprising a combination of various elements as claimed, more specifically, the combination of “wherein first transparent plate and the second transparent plate each extend a combined length of the first display device and the second display device, and wherein the first set of photonic crystal structures and the second set of photonic crystal structures are each discontinuous at the optical stitching plane.” as set forth in claim 1; and “wherein: a junction of the first pair of discrete display devices creates an optical stitching plane, and wherein the first set of photonic crystal structures and the second set of photonic crystal structures are discontinuous at the optical stitching plane” as set forth in claim 9.
Claims 4 and 6-8 are allowed since they depend either directly or indirectly on the allowed claim 1.
Claims 11-14 are allowed since they depend either directly or indirectly on the allowed claim 9.

Cited but not applied prior art:
	Lee (US 2018/0113320) discloses (Fig. 4) a system comprising: 


    PNG
    media_image1.png
    456
    633
    media_image1.png
    Greyscale

a first display device 201 (left) comprising a first set of pixels adapted to output light (Fig. 4; pars. [0029] and [0039])
a second display device 201 (right) comprising a second set of pixels adapted to output light (Fig. 4; pars. [0029] and [0039])
a first transparent plate 220 on each of the first display device and the second display device
a second transparent plate 210 on the first transparent plate 220
	Han et al. (US 2014/0168185) disclose a photonic crystal array can be arranged between a plurality of display panels to be able to achieve a display apparatus displayed 
	Guo et al. (US 2014/0070082) disclose photonic crystals have become attractive optical materials for controlling and manipulating the flow of light (par. [0003]).
	Miles (US 2006/0028708) discloses an optical compensation mechanism coupled to the modulators to enhance the optical performance of the structure; wherein the mechanism may be a combination of one or more of a photonic crystal array, or an array of microlenses (par. [0017]). When the photonic crystal array(s) are used, it provides the ability to design waveguides which can perform changing light to different angle (par. [0085]).
	However, Lee, Han et al., Guo et al. and Miles lack disclosure of wherein first transparent plate and the second transparent plate each extend a combined length of the first display device and the second display device, and wherein the first set of photonic crystal structures and the second set of photonic crystal structures are each discontinuous at the optical stitching plane (claim 1); and wherein: a junction of the first pair of discrete display devices creates an optical stitching plane, and wherein the first set of photonic crystal structures and the second set of photonic crystal structures are discontinuous at the optical stitching plane (claim 9).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- May 8, 2021